       Case 7:20-cr-01676 Document 17-2 Filed on 10/22/20 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 VS.                                            §        CRIMINAL NO. 7:20-CR-01676
                                                §
 JOSE LUIS TREJO                                §


                                             ORDER

        On this day came on to be considered Defendant Jose Luis Trejo’s Motion to Exclude Non-

Disclosed Evidence Under Federal Rule of Evidence 404(b). Based on the arguments presented

and in the interests of justice, the Court finds that this Motion should be GRANTED.

        It is further ORDERED that the Government produce to counsel for Mr. Trejo reports or

other evidence related to the Prior Incident identified in said motion no later than the _______ day

of ________________, 2020.

        It is further ORDERED that any non-disclosed evidence under Rule 404(b) shall be

excluded.

        SIGNED this _______ day of _______________, 2020.



                                                     ___________________________________
                                                     HONORABLE RANDY CRANE
                                                     UNITED STATES DISTRICT JUDGE
